                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


    PAULA ZELESNIK, et al.,                                  Case No. 1:18 CV 2165

                                    Petitioners,             OPINION & ORDER
                   -vs-
                                                             JUDGE JAMES S. GWIN
    GENERAL MOTORS, et al.,

                                    Defendants.



         Pro se Petitioners Paula and Roy Zelesnik filed this civil action against multiple

defendants, including General Motors, General Electric, USA Obamacare, Senators

Rob Portman and Sherrod Brown, Speaker Paul Ryan, GE Capital, Jack Welch, Judge

Dankof, and “YMCA/AA/OAI.”1 Paula Zelenik moves to proceed in forma pauperis2;

that motion is granted.

         Pro se pleadings are held to “less stringent standards than formal pleadings

drafted by lawyers” and must be liberally construed.3 Nevertheless, district courts are

required to screen all in forma pauperis actions and dismiss before service any action




1
  (Doc. 1.)
2
  (Doc. 2.)
3
  Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam).
the court determines is frivolous or malicious, fails to state a claim on which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief.4

           In order to state a claim for relief, a complaint must set forth “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.”5 The “allegations must be

enough to raise a right to relief above the speculative level . . . .”6 And they must be sufficient to

give defendants “fair notice of what [the plaintiff’s] claims are and the grounds upon which they

rest.”7

           Plaintiffs’ complaint must be dismissed as it asserts no plausible claim for relief. In fact, it

is completely silent as to any legal claims or factual allegations whatsoever.8 Plaintiffs’ civil cover

sheet lists various causes of action, including “suing the USA for [one trillion dollars] for 1929

stock market crash [and] loss of all[;] felonious assault, rape and attempted murder at Montgomery

County Jail May 2010[;] wrongful death of my grandfather Daniel Zelesnik . . .[;]stalking by Cle

PD in Rocky River and on RTA [and] Rapid[.]”9 But this fails to meet pleading standards as well;

it provides little to no factual basis for the claims, including which defendant was involved in the

alleged misconduct.10




4
    28 U.S.C. § 1915(e)(2)(B); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).


5
 Id. at 471 (applying the dismissal standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007), to dismissals for failure to state a claim under § 1915(e)(2)(B)).
6
    Twombly, 550 U.S. at 555.
7
    Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).
8
    (See Doc. 1.)
9
    (Doc. 1-1.)

                                                             2
           Accordingly, Plaintiffs’ complaint is dismissed under 28 U.S.C. §§ 1915(e)(2)(B) for failure

to state a claim upon which relief may be granted. This Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

           IT IS SO ORDERED.



Dated: October 5, 2018                                   s/  James S. Gwin
                                                         JAMES S. GWIN
                                                         UNITED STATES DISTRICT JUDGE




10
     See Rizzo v. Goode, 423 U.S. 362, 371 (1976).
                                                     3
